NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0452n.06

                                       Case No. 16-5175

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                                     FILED
LARRY CONNER,                                       )                          Aug 05, 2016
                                                    )                      DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                         )
                                                    )     ON APPEAL FROM THE UNITED
v.                                                  )     STATES DISTRICT COURT FOR
                                                    )     THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                    )     TENNESSEE
                                                    )
       Defendant-Appellee.                          )     OPINION.
                                                    )
                                                    )

BEFORE:        MOORE, MCKEAGUE, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Larry Conner appeals the denial of

disability benefits, making two arguments on appeal: (1) the ALJ erred in discounting the weight

of the May 2013 opinion of his treating physician without good reason; and (2) the ALJ erred in

finding that substantial evidence supported the Social Security Commissioner’s finding that he is

capable of performing other work. We find that both arguments fail and AFFIRM the district

court’s decision.

                                               I.

       A.      Procedural History

       On September 25, 2012, Conner applied for disability insurance benefits under Title II of

the Social Security Act, alleging that he has been disabled since July 21, 2010. (R. 7-6, PageID
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

138.) Conner contends that he developed a disability due to degenerative back disease, diabetes,

heart problems, and high blood pressure, and had to stop working on July 21, 2010. (R. 7-4,

PageID 71; R. 7-7, PageID 157, 161.) On October 31, 2012, the Social Security Administration

(“SSA”) denied Conner’s application for benefits.         (R. 7-5, PageID 93, 100.)        Upon

reconsideration of Conner’s claim on November 19, 2012, the SSA again denied his application.

(R. 7-5, PageID 99–100.)

       At Conner’s request, the Administrative Law Judge (“ALJ”) held a hearing on September

18, 2013. (R. 7-3, PageID 62.) On November 6, 2013, the ALJ issued a decision denying

Conner’s request for benefits after finding that Conner was not under a disability because he

retained the residual functional capacity (“RFC”) to perform past relevant work, as well as other

medium work. (R. 7-3, PageID 50–57.) On January 9, 2015, the SSA’s Appeals Council denied

Conner’s request for review, and the ALJ’s decision became the final decision of the

Commissioner. (Id. at 32–36.)

       On February 23, 2015, Conner filed a complaint in the United States District Court for

the Western District of Tennessee, requesting that the court remand the case for further

administrative proceedings.     The district court denied Conner’s claims, affirming the

Commissioner’s decision, and this appeal timely followed. (R. 18, PageID 678.)

       B.     Factual Background

       Conner was sixty years old at the time of his hearing before the ALJ. (R. 18, PageID

679.) During a hospital visit on August 1, 1994, Conner complained of chest tightness, heart

palpitations, bilateral arm numbness, and left-arm pain. (R. 18, PageID 680.) Dr. Todd Edwards

conducted a cardiac catheterization. (Id.) The results ruled out coronary artery disease and

revealed minimal luminal irregularity in Conner’s mid-LAD (left anterior descending artery).


                                              -2-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

(Id.) Upon discharge, Dr. Edwards instructed Conner to follow up with a visit in one year, to

find an internal medicine doctor, and to begin a low sodium diet. (Id.)

       On September 4, 1994, Conner reported to the hospital for another cardiac catheterization

conducted by Dr. Edwards. (Id.) The test produced normal results. (R. 7-9, PageID 312–13.)

       On August 7, 2005, Conner was admitted to the Emergency Room with complaints of

sharp chest pain radiating down his left arm, chest tightness, and heart palpitations. (R. 18,

PageID 681.) Conner underwent a cardiac workup, which was negative for an acute cardiac

event. The next day, Conner underwent a treadmill thallium stress test, which was negative for

ischemia. On August 9, 2005, Conner was deemed stable for discharge. (R. 7-9, PageID 301–

02.)

       On August 11, 2005, Conner reported to the hospital for another cardiac catheterization,

which was completed by Dr. Stacy Smith. (R. 18, PageID 681.) Dr. Smith opined that Conner’s

chest pain most likely was not a result of coronary ischemia. (Id.) She noted that Conner did

have frequent ectopy, but because he had normal left ventricle function and no obstructive

disease, she recommended continued management. (Id.)

       On September 21, 2009, Conner underwent another cardiac catheterization, which, this

time, Dr. David Wolford conducted. Dr. Wolford noted that Conner had mildly elevated left

ventricular end-diastolic pressure and mild coronary artery disease, principally involving the left

anterior descending coronary and circumflex arteries.       (R. 18, PageID 681.)     Dr. Wolford

concluded, however, that Conner had “[n]o significant disease.” (Id.)

       On May 8, 2011, complaining of thigh, leg, and chest pain, Conner was admitted for

cardiac catheterization, which Dr. Frank McGrew completed. (Id.) Dr. McGrew concluded that

the catheterization revealed “moderately severe coronary artery disease to be managed


                                               -3-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

medically.” (Id.) He also noted that he planned a “conference” with another doctor to discuss

with Conner how to manage his disease. However, Conner signed out of the hospital before the

conference. (R. 18, PageID 681–82.)

              i.      Treatment at OrthoMemphis and Stern Cardiovascular Center


       Throughout most of this time period, Conner also saw an orthopedic specialist, Dr.

Samuel Murrell, at OrthoMemphis. Conner told Dr. Murrell that he “has had difficulty with his

back for some time.” (R. 7-8, PageID 230.) Conner returned to Dr. Murrell on January 14, 2011

to review MRI (magnetic resonance imaging) results, which showed a disc protrusion at L4-L5.

(Id. at 229.) Dr. Murrell updated his impression to degenerative disc disease of L4-L5 with left

sciatica. (Id.) When Conner returned to see Dr. Murrell on February 11, 2011, he continued to

complain of discomfort in his back and in his legs despite physical therapy. Dr. Murrell

recommended an epidural steroidal injection, which he subsequently performed on February 25,

2011. (Id. at 227.) On March 18, 2011, Conner saw Dr. Murrell with continued complaints

about discomfort in his leg and left hip. (Id. at 226.) When Conner returned one month later, Dr.

Murrell gave Conner another epidural injection. (R. 18, PageID 688.)

       Conner continued to make follow-up visits with Dr. Murrell and consistently complained

of low back pain.    (R. 7-8, PageID 215.)     The following year, Conner complained about

increasing low back and left leg pain, describing it as “much [more] severe than he had

previously.” (Id. at 219.) Dr. Murrell advised Conner to undergo an MRI scan and receive an

epidural steroid injection. (Id. at 220.) Shortly afterwards, Conner was admitted to a surgical

center for an L5-S1 interlaminar epidural steroid injection, which Dr. Michael Sorenson

performed. (Id. at 218.) On one examination, Dr. Murrell advised: “I have told him that I




                                              -4-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

would not recommend surgery, and he is in agreement . . . He has inquired about applying for

Social Security Disability, and I have encouraged him in his efforts.” (Id. at 215.)

        On March 7, 2012, Conner underwent a CT (computed tomography) angiography

examination. Dr. Edwards concluded from the exam results that Conner did “not have any

significant above the ankle disease at all on CT angiography.” (R. 7-9, PageID 264, 314–15.)

Conner also underwent a CT scan of his head on June 24, 2013. The results indicated no acute

abnormality. (R. 7-19, PageID 563.)

               ii.     Treatment at the Foundation Medical Group


        Conner was treated at Foundation Medical Group (“Foundation”) from 2009 until 2013.

At Conner’s first recorded visit on August 12, 2009, nurse practitioner Carol Simmons assessed

him with hypertension, gastroesophageal reflux disease, and hyperlipidemia. (R. 7-12, PageID

428–29.)

        On December 17, 2009, Conner visited Simmons at Foundation with complaints of back

pain. Simmons gave him trial medication and offered to refer him to a specialist. (R. 18, PageID

684.)

        On February 19, 2010, Conner was treated by Dr. Lynda Freeland at Foundation. Conner

described to Dr. Freeland his sharp pain between his shoulder blades, and, upon examination, Dr.

Freeland discovered an abdominal mass and ordered a CT scan of his abdomen. The CT scan

results were unremarkable. (Id. at 685.) Dr. Freeland diagnosed Conner with chest pain, benign

essential hypertension, gastroesophageal reflux disease, hyperlipidemia, and backache. (R. 7-11,

PageID 358; R. 7-12, PageID 421–23.)




                                               -5-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

       On February 22, 2010, Conner returned to Foundation and underwent an x-ray of his

thoracic spine. Dr. Freeland indicated that the x-ray “showed no compression fractures, just

degenerative changes.” (Id. at 419–20.)

       On June 1, 2010, Conner visited Dr. Freeland and stated that he had weakness on his left

side, drooping in his left eye, and “a little trouble” finding words. (R. 18, PageID 685.) Dr.

Freeland assessed Conner with benign essential hypertension, hyperlipidemia, and probable

CVA (cerebrovascular accident), and ordered an MRI of his head. The MRI did not indicate

signs of a stroke.    (Id.)     Dr. Freeland informed Conner that he had diabetes or reactive

hypoglycemia and instructed him to follow up with her. (R. 7-11, PageID 352; R. 7-12, PageID

416–17.)

       On June 22, 2010, Dr. Freeland examined Conner and diagnosed him with type II

diabetes mellitus, in addition to his previous diagnoses. (R. 18, PageID 685.) She instructed him

to lose weight, to eat a controlled carbohydrate diet, and to test his blood sugars at home. (R. 7-

12, PageID 413–14.)

       Conner reported for diabetes, hypertension, and cholesterol check-ups with Dr. Freeland

on the following dates: July 23, 2010, September 20, 2010, February 22, 2011, March 28, 2011,

June 27, 2011, September 27, 2011, June 19, 2012, and September 17, 2012. The records from

these visits indicate that Conner’s diagnoses and recommended treatment remained the same.

(R. 18, PageID 686.)          On October 16, 2012, Dr. Freeland, Conner’s treating physician,

completed an SSA form titled “Medical Source Statement of Ability to Do Work-Related

Activities.” (R. 18, PageID 689–90.) He opined that Conner can occasionally lift/carry up to

twenty pounds, can sit for fifteen to twenty minutes at a time without interruption, and can

stand/walk for two hours at a time without interruption. (Id.) Dr. Freeland concluded that


                                                -6-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

Conner can never push/pull with his hands or climb stairs, ramps, ladders, or scaffolds because

of his back pain. (Id. at 690.) She further reported that Conner can occasionally stoop/kneel and

can frequently balance/crawl. Last, she indicated that Conner should never be exposed to

extreme cold. (R. 7-12, PageID 454–59.)

       On October 23, 2012, Tennessee Disability Determination Services (“DDS”) medical

consultant Dr. James Gregory completed an RFC assessment regarding Conner’s physical

limitations. (R. 18, PageID 690.) Dr. Gregory concluded that Conner can occasionally lift/carry

twenty pounds, can frequently lift/carry ten pounds, can stand/walk for about six hours in an

eight-hour workday, and can sit for about six hours in an eight-hour workday. (Id.) Dr. Gregory

further opined that Conner has unlimited ability to push/pull, but needs to be able to alternate

between sitting and standing to relieve pain and discomfort every thirty minutes.            (Id.)

Additionally, Dr. Gregory noted that Conner can occasionally climb ramps/stairs, balance, stoop,

kneel, crouch, and crawl, but can never climb ladders/ropes/scaffolds. (Id.) Dr. Gregory further

opined that Conner needs to avoid concentrated exposure to extreme cold and heat.              In

conclusion, Dr. Gregory stated, “[Conner] has pain out of proportion to his physical findings or

imaging findings. Symptoms are considered partially credible.” (R. 7-4, PageID 75–77.)

       On November 28, 2012, DDS medical consultant Dr. Christopher Fletcher also

completed an RFC assessment regarding Conner’s physical limitations. Dr. Fletcher opined that

Conner can occasionally lift/carry twenty pounds, can frequently lift/carry ten pounds, can

stand/walk for about six hours in an eight-hour workday, and can sit for about six hours in an

eight-hour workday. Additionally, Dr. Fletcher concluded that Conner can frequently climb

ramps/stairs, kneel, and crawl, can occasionally climb ladders/ropes/scaffolds, stoop, and crouch,

and can balance and push/pull without limitation. Dr. Fletcher noted that Conner needs to avoid


                                              -7-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

concentrated exposure to extreme cold and heat. Dr. Fletcher concluded as follows: “[Conner]

has pain out of proportion to his physical findings or imaging findings.            Symptoms are

considered partially credible. [Conner] failed to attend physical therapy as prescribed further

reducing credibility . . . No basis to support need for frequent position changes.” (Id. at 85–87.)

       On January 16, 2013, Conner went to Foundation for a wellness exam. (Id.) Conner

complained of ongoing and worsening back pain. Dr. Freeland diagnosed Conner with benign

essential hypertension, esophageal reflux, gastroesophageal reflux disease, blood in the stool,

hyperlipidemia, type II diabetes mellitus, and backache. (Id.) Conner followed up with Dr.

Freeland at Foundation on June 24 and July 22, 2013. (R. 7-20, PageID 572–78.)

       On May 22, 2013, Dr. Freeland completed another medical assessment regarding

Conner’s impairments. (R. 18, PageID 691.) She noted that she had seen Conner every three

months for a period of over ten years, and listed his diagnoses as degenerative disc disease,

diabetes, angina, and hypertension. (Id.) She stated that Conner’s prognosis was fair, but that no

improvement in his condition was expected. (Id. at 692.) Dr. Freeland opined that Conner’s

constant and severe back pain, as well as the sedating effects of his medications, would

constantly interfere with the attention and concentration needed to perform even simple work

tasks. (Id.) She further indicated that Conner was incapable of tolerating even “low stress” jobs.

(Id.) She concluded that Conner needs a job that permits him to shift among sitting, standing,

and walking at-will. (Id.) She also stated that Conner needs to be able to take unscheduled work

breaks every thirty minutes to an hour, and to rest for ten to fifteen minutes before returning to

work. (Id.) Last, Dr. Freeland opined that Conner was likely to be absent from work more than

four days per month as a result of his physical impairments. (R. 7-13 PageID 401–03; R. 7-20,

PageID 584–88.)


                                                -8-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

                                               II.

       We take this appeal directly from the magistrate judge pursuant to 28 U.S.C. § 636(c)(3)

and Federal Rule of Civil Procedure 73(c). We review district court decisions regarding social

security disability benefits de novo.    Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011).

“However, [our] review ‘is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.’” Id.

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)).

        Substantial evidence constitutes “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d
284, 286 (6th Cir. 1994). In determining whether substantial evidence exists, we examine the

evidence in the record as a whole and “take into account whatever in the record fairly detracts

from its weight.” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). This means that if we

find substantial evidence to support the Commissioner’s decision, we must affirm and may not

inquire whether the record could support a different decision. Barker v. Shalala, 40 F.3d 789,

794 (6th Cir. 1994). Therefore, we may not resolve conflicts in evidence or decide questions of

credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012) (citing Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007)).

                                               A.

       Conner first argues that the ALJ erred in not discussing the 2013 medical opinion of

treating physician Dr. Lynda Freeland. (Appellant’s Br. 18–23.) Specifically, Conner contends

that the ALJ gave the May 2013 statement of Dr. Freeland “no weight” in its determination of

Conner’s entitlement to benefits. (Appellant’s Br. 19.) This argument fails.




                                              -9-
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

       The entitlement to social security benefits is determined by a five-step analysis as

determined by the ALJ:

       (1) The claimant must not be engaged in substantial gainful activity;
       (2) The claimant suffers from a severe impairment;
       (3) The impairment must meet or equal the severity criteria contained in the
           Social Security Regulations;
       (4) The claimant must not have the RFC to return to any past relevant work; and
       (5) The claimant must be unable to perform other work.

See 20 C.F.R. §§ 404.1520(b), 416.920(b).

       The Commissioner imposes certain standards on the treatment of medical source

evidence, 20 C.F.R. § 404.1502, one of which requires the ALJ to assign a treating source

opinion controlling weight if it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

[the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2); Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 544 (6th Cir. 2004). If an ALJ does not grant controlling weight to the opinion of

a treating physician, the ALJ must provide good reasons for that decision. Gayheart v. Comm’r

of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). An example of a good reason is that the treating

physician’s opinion is “unsupported by sufficient clinical findings and is inconsistent with the

rest of the evidence.” Morr v. Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015)

(citing Bogle v. Sullivan, 998 F.2d 342, 347–48 (6th Cir. 1993)). For instance, in Keeler v.

Comm’r of Soc. Sec., 511 F. App’x 472, 473 (6th Cir. 2013), we held that the ALJ properly

discounted the subjective evidence gleaned from a treating physician’s opinion because it too

heavily relied on the patient’s complaints.

       Here, nothing Conner asserts persuades us that the ALJ did not properly evaluate the

evidence of the record as a whole. The ALJ sufficiently explained that Dr. Freeland’s records

failed to reveal the type of significantly abnormal findings that would qualify a patient as

                                              - 10 -
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

disabled. (R. 7-3, PageID 54.) Further, Dr. Freeland’s 2012 opinion conflicted with objective

findings in the record, including those in her own notes as well as those of Conner’s other

treating doctors. The ALJ identified the discrepancies: “[a]lthough [Dr. Freeland] noted several

diagnoses in treatment notes, it was repeatedly indicated during her physical examinations that

the claimant was in no acute distress, had normal lung and heart function, and the only physical

back examination by [Dr. Freeland] was noted in February 2011 which was normal.” (Id. at 54–

55.) The ALJ further stated that “[e]ven physical findings by OrthoMemphis in May 2012 were

minimal with decreased sensation, tenderness of the paraspinal muscles, but full strength in the

lower extremities and no need for surgery . . . Stern Cardiovascular examination in February

2012 also showed normal back and normal gait . . . Therefore, no weight can be given to [Dr.

Freeland’s] opinion.” (Id.)

       Admittedly, the ALJ did not discuss the 2013 opinion of Dr. Freeland.          However,

discussion of that opinion was unnecessary for the reasons explained in our analysis of Conner’s

second argument.

                                              B.

       Second, Conner contends that the ALJ erred in finding that he could perform other work.

(Appellant’s Br. 23.) Because Dr. Freeland’s 2013 opinion was not discussed in the ALJ’s

decision, Conner contends that a court cannot then find that substantial evidence supported the

Commissioner’s decision that he could perform other work because, according to Conner, the

record was incomplete. (Appellant’s Br. 25.) This claim also fails, because we do not require an

ALJ to discuss every piece of evidence in the record to substantiate the ALJ’s decision. Thacker

v. Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004).




                                             - 11 -
Case No. 16-5175
Conner v. Comm’r of Soc. Sec.

       It is true that the ALJ’s failure to evaluate all opinions of record may denote a lack of

substantial evidence to support the decision. See Cole, 661 F.3d at 937. However, here, the ALJ

notes that Dr. Freeland’s May 2013 medical source statement was prepared after Conner’s

insured status expired. “[E]vidence of disability obtained after the expiration of insured status is

generally of little probative value.” Strong v. Soc. Sec. Admin., 88 F. App’x 841, 845 (6th Cir.

2004) (citing Cornette v. Sec’y of Health & Human Servs., 869 F.2d 260, 264 n.6 (6th Cir.

1988)). Also, noteworthy is that the evidence from the October 2012 and May 2013 opinions

does not support Dr. Freeland’s assessment of an increased debilitating state. Rather, it only

indicates ongoing treatment for the consistently same conditions with continued normal findings.

(R. 7-13, PageID 470, 485–86.) The May 2013 opinion was not relevant because the evaluation

process requires an assessment of Conner’s condition during the relevant insured period. (R. 7-

3, PageID 53–55.) We therefore hold that the Commissioner’s decision was supported by

substantial evidence.

                                                III.

       Accordingly, we AFFIRM the district court’s judgment.




                                               - 12 -